PER CURIAM.
The state appeals the trial court’s downward departure sentence of probation imposed upon the appellee, Donna Bryant, after her plea of guilty. It argues, and she concedes, that the supreme court’s holding in Pope v. State, 561 So.2d 554 (Fla.1990), requires us to reverse and remand for resen-tencing within the guidelines because the trial court failed to provide written reasons to support the departure. It is clear from this record, however, that appellee changed her plea in exchange for the departure sentence she received. Accordingly, on remand, the trial court must give appellee the opportunity to withdraw her plea. See State v. Preston, 622 So.2d 169 (Fla. 2d DCA 1993). Otherwise, the trial court must sentence her within the guidelines.
Reversed and remanded with directions.
CAMPBELL, A.C.J., and BLUE and LAZZARA, JJ., concur.